DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3 and 7 – 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species and Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 16, 2021.
Applicant's election with traverse of Invention I and Species A (claims 1, 2, and 4 – 6) in the reply filed on March 16, 2021 is acknowledged.  The traversal is on the ground(s) that Examiner has misclassified Inventions I and II, and that Inventions I and II should be examined together. This is not found persuasive because it is the position of the Examiner that Invention II is properly classified in G01L 5/0083 and Invention I is properly classified in B60T 8/30. Invention II includes the step of ‘load testing a reaction disc’ and G01L 5/0038 is directed towards a method of measuring force by applying a pushing force. Applicant’s Specification teaches that this ‘load testing’ is performed by applying a pushing force onto the reaction disc and determining a given amount of applied force. Invention I is directed towards a method of optimizing a brake booster such that the brake booster applies a given amount of force upon the application of ‘jump-in force.’ B60T 8/30 is directed towards apparatuses which react in response to a given amount of force.
Applicant next argues that Inventions I and II are not mutually exclusive from each other. Examiner disagrees. Invention I includes the steps of ‘providing an elastic reaction disc for assembly between an input member and an output member; and selecting a plunger plate with an axial length to complement the reaction disc, neither of which are required by Invention II. Likewise, Invention II requires mounting a reaction disc to a testing apparatus; load testing the reaction disc to determine a tested jump-in force; and pairing the reaction disc with a second plunger plate to decrease a discrepancy between the tested jump-in force and a desired jump-in force, none of which are required by Invention I.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 is directed towards “a method for adapting a vehicle brake booster for a desired jump-in force.” However, the execution of the recited steps of the claim (‘providing an elastic reaction disc …,’ ‘load testing the reaction disc,’ and ‘selecting a plunger plate …’) do not result in any type of adaptation or modification of 
Claim 1 further recites the limitation “the load test results” in the last paragraph. There is insufficient antecedent basis for the limitation in the claim.
Claim 5 recites the limitation “assembling the vehicle brake booster by locating the reaction disc and the second plunger plate … [into] the vehicle brake booster.” However, the claim previously includes the step of ‘providing a reaction disc for assembly in the brake booster,’ which makes clear that the brake booster is a separate and independent element from the ‘reaction disc.’ Therefore, is it unclear as to how the brake booster can be ‘assembled’ by locating the reaction disc in the brake booster. For the purposes of this Office Action, Examiner will interpret the limitation as “assembling the reaction disc and the second plunger plate … [into] the vehicle brake booster.”
Claim 5 further recites the limitations “the second plunger plate,” “the brake input member,” and “the brake output member.” For the purposes of this Office Action, Examiner will interpret the limitations as “the plunger plate,” “the input member,” and “the output member,” respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, and 4 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaga (U.S. Patent Application Publication Number 2013/0082513).
As to claim 1, Yamaga teaches a method for adapting a vehicle brake booster for a desired jump-in force (abstract), the method comprising: providing an elastic reaction disc for assembly in the brake booster between an input member and an output member (figure 4, element 16 being the ‘elastic reaction disc,’ element 7 being the ‘input member,’ and element 15 being the ‘output member’; pages 1 and 3, paragraphs 3, 42, and 44, stating that the vacuum booster of JP 63-269768 is incorporated by reference, and that the ‘reaction disc’ 16 may be ‘elastically deformed’); load testing the elastic disc (figure 3; page 5, paragraphs 48 – 51); and selecting a plunger plate with an axial length to complement the reaction disc, based on results of the load test of the reaction disc (figures 2a – 2c, element 17 being the ‘plunger plate’; pages 4 and 5, pages 4 – 5, paragraphs 46 – 51). Examiner notes that this can be found because Yamaga teaches machining a ‘servo ratio determination surface’ based on the desired jump-in force (figures 2a-2c, element 17c being the ‘servo ratio determination surface’; pages 4 – 5, paragraphs 46 – 53). The amount of machining performed determines an axial length of the plunger plate from a top edge of the ‘servo ratio determination surface’ to an axial end of the plunger plate (figures 2a – 2c, see below). Examiner notes that the claims do not refer to an overall or total axial length of the plunger plate, merely refer to “an axial length” of the plunger plate.

    PNG
    media_image1.png
    335
    921
    media_image1.png
    Greyscale

As to claim 2, Yamaga teaches that selecting the plunger plate includes selecting a plunger plate pre-formed with a predetermined axial length that complements the reaction disc to achieve the desired jump-in force (figures 2a – 2c, element 17; page 5, paragraphs 51 – 53).
As to claim 4, Yamaga teaches that load testing the reaction disc includes measuring an output force in response to an input force (figure 3; page 5, paragraphs 48 – 50).
As to claim 5, Yamaga further teaches assembling the vehicle brake booster by locating the reaction disc and the plunger plate relative to the input member and the output member of the vehicle brake booster (figure 4, elements 16, 17, 7, and 15; page 1, paragraph 3).
As to claim 6, Yamaga further teaches that the axial length of the plunger plate complements an elasticity of the reaction disc to produce the desired jump-in force (figures 2a – 2c, elements 17c and 16; page 4, paragraphs 44 – 47).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726